Judgment unanimously affirmed, with costs. No opinion. We repeat here our disapproval expressed upon the argument, of the practice of moving to increase the amount of damages asked in actions to recover for personal injuries, in the presence of the jury. Such motions should not be made in the presence of the trial jury. Mr. *807Justice Callaghan expressed his disapproval of the procedure. Defendant moved to withdraw a juror, and the motion was denied. In view of the very moderate award of damages in this case, plaintiff’s motion to set it aside as inadequate having been denied, we do not think the ruling of the trial justice in refusing to declare a mistrial was erroneous. Present — Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ.